1    Sheri M. Thome, Esq.
     Nevada Bar No. 8657
2    I-Che Lai, Esq.
     Nevada Bar No. 12247
3
     WILSON, ELSER, MOSKOWITZ,
4    EDELMAN & DICKER LLP
     6689 Las Vegas Boulevard South, Suite 200
5    Las Vegas, NV 89119
     Tel: (702) 727-1400; Fax: (702) 727-1401
6    Sheri.Thome@wilsonelser.com
     I-Che.Lai@wilsonelser.com
7
     Attorneys for Defendant
8    Las Vegas Valley Water District

9                                    UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11
     LINDA BUNDY,                                           Case No.   2:17-cv-02936-RFB-BNW
12
                              Plaintiff,
13
           v.                                               STIPULATION AND ORDER OF
14
                                                            DISMISSAL WITH PREJUDICE
15   LAS VEGAS VALLEY WATER
     DISTRICT, DOE INDIVIDUALS I through X,
16   inclusive; and ROE CORPORATIONS I through
     X inclusive;
17
                              Defendant.
18
19              Defendant Las Vegas Valley Water District (the “District”), by and through its counsel of

20   record, Sheri M. Thome, Esq. and I-Che Lai, Esq., of Wilson, Elser, Moskowitz, Edelman & Dicker

21   LLP, and Plaintiff Linda Bundy, by and through her counsel of record, Mitchell Bisson, Esq. of the

22   Law Offices Of Mitchell S. Bisson, hereby stipulate and agree that this action be dismissed in its

23   entirety, with prejudice, with each party to bear their own attorneys’ fees and costs incurred in this

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        1
     254645126v.1
1    action. FRCP 41(a)(1)(ii). This dismissal includes all claims, cross-claims and counterclaims

2    actually asserted or that could have been asserted by the parties hereto.

3     Dated this 8th day of June, 2021.                     Dated this 8th day of June, 2021.

4     WILSON, ELSER, MOSKOWITZ,                             LAW OFFICE OF MITCHELL S. BISSON
      EDELMAN & DICKER LLP
5

6     /s/ Sheri Thome____________________                   /s/ Mitchell Bisson________________
      Sheri Thome, Esq.                                     Mitchell Bisson, Esq.
7     Nevada Bar No. 08657                                  Nevada Bar No. 011920
      6689 Las Vegas Blvd. South, Suite 200                 911 N Buffalo Dr., Suite 201
8     Las Vegas, NV 89119                                   Las Vegas, NV 89128
      Telephone: (702) 727-1400                             Telephone: (702) 602-4990
9
      Facsimile: (702) 727-1401                             Facsimile: (702) 825-8225
10    Email: Sheri.Thome@wilsonelser.com                    Email: MBisson@BissonLegal.com
      Attorneys for Defendant                               Attorneys for Plaintiff
11    Las Vegas Valley Water District                       Linda Bundy
12

13                                                  ORDER
14           Upon stipulation of the parties and for good cause shown, the above-captioned action,
15   including all claims, cross-claims and counterclaims actually asserted or that could have been
16   asserted, is dismissed in its entirety, with prejudice, with each party to bear their own attorneys’ fees
17   and costs.
18                                                 IT IS SO ORDERED.
19

20

21                                                 UNITED STATES DISTRICT JUDGE
22
                                                   DATED this
                                                   DATED:     8th day of June, 2021.
                                                          __________________________________
23

24

25

26

27
28

                                                        2
     254645126v.1
